DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 16 August 2021. It is noted that this application a Continuation of United States Patent Application Serial No. 16/858,462, now United States Patent No. 11,093,902 which benefits from the effective filing date of 26 April 2019. Claims 1-20 are pending.

Continuation Application

[3]	This application is a Continuation of United States Patent Application Serial No. 16/858,462, now United States Patent No. 11,093,902 which benefits from the effective filing date of 26 April 2019.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 19, and 20 are directed to a method, non-transitory computer-readable storage medium, and a system, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 19, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of monitoring and coordinating employee and supervisor absentee status, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to determine personnel reporting arrangement and monitor absentee status of supervisors and employees, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., scheduling of absences from employment).
 Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…obtaining...a corresponding supervisor status notification for a corresponding supervisor in a set of supervisors at an entity without further human intervention by the corresponding supervisor…”, “…the corresponding supervisor status notification provides an aggregated listing of each supervisee in a set of supervisees in a plurality of employees at the entity that directly or indirectly reports to the corresponding supervisor having an absentee status category that is in an enumerated list of absentee status categories together with a current absentee status of the supervisee and an approval status of an absence of a respective supervisee…”, “...the aggregated listing is configured responsive to a continuous rolling period of time that encompasses a contiguous present portion...”, and “…displaying...an absentee calendar, based on the corresponding supervisor status notification …”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring and coordinating employee and supervisor absentee status, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., scheduling of absences from employment). 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 


With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…wherein the aggregated listing is configured responsive to a continuous rolling period of time that encompasses a contiguous present portion …” and “…the absentee calendar is configured to present a representation of a number of supervisees that directly or indirectly report to the corresponding supervisor that are absent some or all of the contiguous present portion…”. Respectfully, absent further clarification of the processing steps executed by the recited computer system and as indicated by the preamble and the recitation of “without further human intervention”, one of ordinary skill could reasonably be relied upon to determine indirect and direct reports to a supervisor and aggregate absence information over a given time frame by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “a computer system comprising a display, one or more processors, and a memory, the memory storing one or more programs”. With respect to these potential additional elements, the claim indicates, generally, that the methods steps occur “at a computer system comprising one or more processors”. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., records and absentee status are obtained, supervisors are determined, absentee status is aggregated for a specified time period and displayed etc.) as associated with the statement “at a computer system”. Beyond the general statement that steps occur at a computer system, the limitations provide no further clarification with respect to the functions performed by the recited computer system and instructions in producing the claimed result. A recitation of at a computer system, absent clarification of particular processing steps executed by the underlying technology to produce the claimed result is reasonably understood to constitute a general linking to a technological environment, The technology as engaged is solely identified as storing and retrieving information (e.g., obtaining notifications in electronic format), performing tasks that are otherwise performable in the human mind (e.g., determine indirect and direct reports to a supervisor and aggregate absence information over a given time frame), and sending and receiving information over a network (e.g., communicating status notifications). 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of monitoring and coordinating employee and supervisor absentee status using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from memory and sending and receiving data and communications over a network. The claimed monitoring and coordinating employee and supervisor absentee status benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:
In reference to the Specification as Published (USPGPUB 2021/0374682), Examiner notes paragraphs [0081]-[0086] [0107]-[0108] and [0118]-[0124]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are utilized, generally, to: (1) obtaining, in electronic format, a corresponding supervisor status notification for a corresponding supervisor in a set of supervisors at an entity without further human intervention by the corresponding supervisor; (2) construct an aggregated listing of supervisees that is configured responsive to a continuous rolling period of time ; and (3) displaying, on the display, on a graphical user interface, an absentee calendar. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., notifications obtained data); (2) storing and retrieving information and data from a generic computer memory (e.g., employee scheduling and listing of employees); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determine indirect and direct reports to a supervisor and aggregate absence information over a given time frame). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of monitoring and coordinating employee and supervisor absentee status. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., monitoring and coordinating employee and supervisor absentee status, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of monitoring and coordinating employee and supervisor absentee status benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
       
Independent claims 19 and 20, directed to computer-executable instructions stored on computer-readable media and an apparatus/system and for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-18, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[5]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 as set forth in this Office action and pursuant to approval of a Terminal Disclaimer to address the rejection under non-statutory Double Patenting also presented herein.

Subject Matter Overcoming Art of Record

[6]	The most closely applicable prior art of record is presented herein as ‘cited not applied’ to Avitabile et al. (United States Patent Application Publication No. 2013/0031184). Avitabile et al. provides a system and method for out-or-office aggregation. Avitable et al. includes functionality for a supervisor to receive messages/notifications from direct and indirect reports concerning a requested or scheduled out-of-office event. Avitable et al. utilizes an organizational hierarchy to identify managerial relationships.  

While Avitable et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Avitable et al. utilizes an organizational hierarchy/chart to identify reporting relationships, Avitable et al. does not teach recurrently receiving a supervisor notification which provides an aggregated listing of each supervisee that directly or indirectly reports to the corresponding supervisor in an enumerated list of status categories with current absentee status that is configured based on a rolling time period. In other words, while Avitable et al. disclosed customizable preferences for messaging identifying reporting relationships, Avitable et al. fails to disclose an aggregated listing of status notifications generated based on an independent absentee status and further presenting the status notifications using a rolling time period the encompasses a contiguous present portion, as required by the independent claims.

Double Patenting

[7]	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 093,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are limited to a reordering of limitations included in the issued claims and to rewording of limitations that would have been obvious to one or ordinary skill in light of the Specification common to both the issued patent and the instant application.

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lau, SELECTIVE NOTIFICATION OF USER AVAILABILITY STATUS, United States Patent Application Publication No. 2016/0217429, paragraphs [0024]-[0026]: Relevant Teachings: Lau discloses a system and method which provides customizable messaging of availability and status, including out-of-office status. The system/method includes functions to aggregate user status information based on customer selections to receive messages from direct and indirect reports. Lau fails to explicitly provide absentee event notifications in an aggregate listing on a rolling basis.

Harbison et al., PERSONNEL ABSENCE MANAGEMENT AND MONITORING SYSTEM, United States Patent Application Publication No. 2006/0224478, paragraphs [0048]-[0050]: Relevant Teachings: Harbison et al. discloses a system and method which provides monitoring and categorizing of employee absence status. The system/method includes management screen displays listing employee absences in categories numerical form. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683